693 S.E.2d 352 (2010)
Paul SWINK, Individually and as Administrator of the Estate of Margaret Swink
v.
Richard A. WEINTRAUB, M.D. and the Southeastern Heart and Vascular Center, P.A.
No. 101P09.
Supreme Court of North Carolina.
January 28, 2010.
G. Gray Wilson, Winston-Salem, for Weintraub, et al.
Kevin J. Williams, Winston-Salem, for Swink.
Clifford Britt, Winston-Salem, for Margaret Swink.
Prior report: 195 N.C.App. 133, 672 S.E.2d 53.

ORDER
Upon consideration of the petition filed on the 9th of March 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."